IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION (AT DAYTON)

FALICA ELLIS, * Case No. 3:19-cv-00258

Plaintiff, * (Judge Walter H. Rice)
_vs- - | AMENDED PROTECTIVE ORDER
DEVCO HOLDINGS, INC, et al.

Defendants.

Counsel for the parties agree as stated herein on conditions for the production of
all confidential information. Counsel have further agreed that their agreement may be
entered by the Court as its Order.

1. Definitions:

a. “Disclosing Party” shall mean any party that is disclosing Confidential
Information to a Receiving Party.

b. “Receiving Party” shall mean any party that is receiving Confidential
Material from a Disclosing Party.

c. “Confidential Material” as used in this Protective Order shall mean
documents and information (including deposition testimony) produced by the parties in
the course of these proceedings which consists of and/or includes confidential or
proprietary business and financial information including, but not limited to: notes, charts,
reports, summaries, applications, personnel data, appointments, meeting minutes,
corporate resolutions, internal memoranda, external memoranda, e-mails,

correspondence, nonpublic marketing materials, accounting information, billing records,
financial plans, financial reports, load information, internal processes, contracts, business
plans, client lists, photographs, drawings, blueprints, graphs, tax returns, referral
sources, supplier information, or any other tangible or written materials, and all other
information in good faith designated by the parties as confidential. Designation of
confidentiality shall be made in any reasonable manner or method that notifies the
Receiving Party of the designation and identifies with reasonable specificity the
information to which the designation applies. If made verbally, the Disclosing Party must
promptly confirm in writing the designation. Whenever reasonably practicable, the
Disclosing Party should stamp, affix, or embed a legend of “CONFIDENTIAL” or
“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on each designated page of
the document or electronic image. Designation of confidentiality shall be made with
regard to deposition testimony by a statement on the record or by subsequent
correspondence to the Receiving Party within fourteen days of receipt of the transcript or
entry of this Order, whichever is later. Such designation must identify with reasonable
particularity the testimony that is to be designated as confidential.

(i) | For “Attorney’s Eyes Only” shall be a designation within
Confidential Material that is or may be considered to be sensitive trade secret,
confidential, patient, or commercial information, the disclosure of which could result in
serious competitive or other harm or that disclosure of which could subject a party to
liability. The Attorney’s Eyes Only designation restricts the subject document(s) and/or
information to be viewed by counsel only. Counsel shall not share, disclose, forward,
show, etc. Attorney’s Eyes Only materials with the parties or any of the parties’

2
employees, employers, businesses, associates, agents, contractors, representatives, or
assigns. Attorney's Eyes Only materials shall be maintained at all times in the custody of
counsel for the parties and shall be secured in a manner designed to prevent any
disclosure to persons other than counsel.

d. “Qualified Persons” include (1) the Court and its personnel; (2) the law
firms representing the parties and their support personnel (including photocopy operators
and any independent contractors hired by any party to make photocopies of documents
containing Confidential Material); (3) Plaintiff; (4) Defendants; and (5) experts and
consultants retained by a party for the preparation or trial of this case, provided that any
expert or consultant must first agree in writing to be bound by the terms and conditions of
this Agreed Protective Order.

2. Confidential Material, other than Attorney's Eyes Only materials, may be
disclosed solely to the following persons:

a. Qualified Persons;

b. Any mediator or arbitrator having authority to act in connection with
this litigation;

c. Court reporters;

d. Persons employed or retained by an independent litigation support
company assisting Qualified Persons, including, but not limited to, jury consultants and
document management companies, provided that each such person has been provided with
acopy of this Agreed Protective Order and has agreed to be bound by this Agreed Protective
Order by the execution of an agreement in the form of Exhibit A attached hereto;

3
e. Experts who are retained by a party to assist in preparation for or to
testify at trial, but only after counsel for such party has, in advance of the disclosure,
provided such expert with a copy of this Agreed Protective Order and such expert has
agreed to be bound by this Agreed Protective Order by executing an agreement in the form
of Exhibit A attached hereto; and

f. Potential witnesses who have been disclosed by either party, but only
after counsel who is sharing the Confidential Information has, in advance, provided such
person with a copy of this Agreed Protective Order and such person has agreed to be bound
by this Agreed Protective Order by executing an agreement in the form of Exhibit A
attached hereto.

3. Any party objecting to the designation of any document as Confidential
Material or Attorney’s Eyes Only material shall make a good faith effort to resolve the
dispute without intervention of the Court. If the parties are unable to resolve the dispute,
the objecting party may submit the issue to the Court. If any such dispute is submitted to
the Court, the documents at issue shall be submitted to the Court under seal and will retain
their designation until a ruling by the Court, and thereafter shall be classified in accordance
with such ruling.

4. Confidential Material shall be maintained at all times in the custody of
counsel for the parties or a Qualified Person, and shall be secured in a manner designed to
prevent any disclosure to persons who are not Qualified Persons under this Protective
Order. Subject to other provisions of this Protective Order, this paragraph does not prohibit
counsel from providing copies of relevant information to expert witnesses or consultants

4
who have agreed to be bound to this Protective Order, or other Qualified Persons. Nor does
it prohibit the filing of documents or exhibits in this Court, so long as such documents are
filed under seal.

5. Any document not designated as Confidential Material at the time it was
originally disclosed, may be so designated at a later time. The document shall then
become Confidential Material and shall be treated as such from that date forward.

6. This Protective Order does not restrict the parties as to the procedures to be
employed at trial for handling Confidential Material. Those matters are to be address
with the Court prior to trial.

7. Nothing in this Protective Order shall be construed in any way to deprive any
party or non-party of any rights he/it may otherwise have under, as applicable, the Ohio or
Federal Rules of Civil Procedure and the Ohio or Federal Rules of Evidence including, but
not limited to: (a) the right to object to any discovery request on any ground; (b) the right
to issue subpoenas and/or seek an order compelling discovery with respect to any
discovery requests; (c) the right to seek a contested protective order to prevent discovery
with respect to any discovery requests; (d) the right to object to the admission of any
evidence on any ground; (e) the right to assert the attorney-client privilege or the work-
product doctrine; (f) the right to assert any other privilege, claim, or defense, to the use or
non-use of such Confidential Material; and (g) the right to use its own documents with
complete discretion.

8. All Confidential Material or Attorney’s Eyes Only materials provided by
Disclosing Party shall be used solely for the prosecution or defense of this action,

5
including any appeal, and shall not be disclosed in any manner to anyone other than
Qualified Persons or as otherwise restricted herein. Counsel shall instruct all such
persons to themselves maintain the confidentiality of Confidential Material pursuant to
the terms of this Protective Order, and shall furnish to all such persons a copy of this
Protective Order.

9. Inadvertent production of undesignated Confidential Material or privileged
or arguably privileged material shall not be deemed to be: (a) a waiver of the attorney-client
privilege; (b) a waiver of the work product privilege; (c) a waiver of any other privilege or
objection; or (d) a specific waiver of any such privilege with respect to any such material.

10. Within thirty (30) days after settlement of, or entry of final judgment in this
litigation, including expiration of time for appeals or petitions for review, each party,
its/his counsel, and each Qualified Person shall return or destroy, as agreed at the time,
the original and all copies of each document and thing embodying Confidential Material
and Attorney’s Eyes Only materials as well as all notes, summaries, digests and machine
readable embodiments of the Confidential Material or Attorney’s Eyes Only materials to
the Disclosing Party, except for such material which has become part of the record in this
action.

11. Notwithstanding the foregoing, the provisions of this Protective Order shall
continue in effect with respect to any Confidential Material and Attorney’s Eyes Only
materials and shall survive the entry of the final judgment until: (a) a Disclosing Party

expressly authorizes, in writing, the disclosure of such Confidential Material; or (b) the
particular Confidential Material has been declassified pursuant to further order of the

 

Court.
SO ORDERED.
tt one ra ‘ Cs.
Judge Walter H. Rice
AGREED:
Respectfully submitted,

/s/ Felix Gora
Felix J. Gora, Esq. (0009970)
Megan M. Fields, Esq. (0095428)
RENDIGS, FRY, KIELY & DENNIS, LLP
600 Vine Street, Suite 2650
Cincinnati, Ohio 45202
Telephone: (513) 381-9200
Facsimile: (513) 381-9206
FJG@rendigs.com
MMF@rendigs.com
Attorneys for Defendants

/s/ Christopher Wiest
Christopher Wiest, Esq. (0077931)
Chris Wiest, Atty at Law, PLLC
25 Town Center Blvd., Ste. 104
Crestview Hills, KY 41017
v: 859-486-6850
c: 513-257-1895
f: 859-495-0803
chris@cwiestlaw.com
Attorney for Plaintiff

 
IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION (AT DAYTON)

FALICA ELLIS, ; Case No. 3:19-cv-00258
: (Judge Walter H. Rice)
Plaintiff,
-vs- AMENDED PROTECTIVE ORDER
DEVCO HOLDINGS, INC, et al. ; (Exhibit A)
Defendants.

The undersigned acknowledges having been provided with and having read the
Agreed Protective Order in this matter (“Protective Order”). The undersigned further
agrees he/she (1) is bound under the Protective Order, (2) will comply with all provisions
within the Protective Order, and (3) is subject to the jurisdiction of the Court for all

purposes arising under the Protective Order, including enforcement of its terms.

 

 

 

 

 

 

SO AGREED: WITNESS:
Signature Signature
Printed Name Printed Name
Date Date

2185283
